                   Case 2:20-cv-00137-RSL Document 66
                                                   67 Filed 03/25/21
                                                            03/26/21 Page 1 of 9




 1                                                                   The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE

 9 INSOMNIAC HOLDINGS, LLC, a Delaware
   limited liability company,
10                                                       No. 2:20-cv-00137 RSL
                              Plaintiff,
11                                                       AGREEMENT REGARDING
            v.                                           DISCOVERY OF
12                                                       ELECTRONICALLY STORED
                                                         INFORMATION AND
   CONSCIOUS ENTERTAINMENT GROUP,                        ORDER
13 LLC d/b/a USC Events, a Washington limited
   liability company, and CHAD ANDERSON, an
14 individual,

15                                      Defendant.

16

17 The parties hereby stipulate to the following provisions regarding the discovery of electronically

18 stored information (“ESI”) in this matter:

19 A.         General Principles

20            1.       An attorney’s zealous representation of a client is not compromised by

21 conducting discovery in a cooperative manner. The failure of counsel or the parties to litigation

22 to cooperate in facilitating and reasonably limiting discovery requests and responses raises

23 litigation costs and contributes to the risk of sanctions.

24
                                                                           Davis Wright Tremaine LLP
     AGREEMENT REGARDING DISCOVERY OF                                               L AW O FFICE S
25   ELECTRONICALLY STORED INFORMATION AND                                    920 Fifth Avenue, Suite 3300
                                                                                Seattle, WA 98104-1610
     ORDER (NO. 2:20-cv-00137) - 1                                       206.622.3150 main · 206.757.7700 fax
     4829-5836-3601V.5 0107297-000007
26
                   Case 2:20-cv-00137-RSL Document 66
                                                   67 Filed 03/25/21
                                                            03/26/21 Page 2 of 9




 1            2.       As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ.

 2 P. 26(b)(1) must be applied in each case when formulating a discovery plan. To further the

 3 application of the proportionality standard in discovery, requests for production of ESI and

 4 related responses should be reasonably targeted, clear, and as specific as possible.

 5 B.         ESI Disclosures

 6            Within 30 days of entry of this Order, or at a later time if agreed to by the parties, each

 7 party shall disclose:

 8            1.       Custodians. The five custodians most likely to have discoverable ESI in their

 9 possession, custody, or control. The custodians shall be identified by name, title, connection to

10 the instant litigation, and the type of the information under the custodian’s control.

11            2.       Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared

12 drives, servers), if any, likely to contain discoverable ESI.

13            3.       Third-Party Data Sources. A list of third-party data sources, if any, likely to

14 contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud

15 storage) and, for each such source, the extent to which a party is (or is not) able to preserve

16 information stored in the third-party data source.

17            4.       Inaccessible Data. A list of data sources, if any, likely to contain discoverable

18 ESI (by type, date, custodian, electronic system or other criteria sufficient to specifically

19 identify the data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P.

20 26(b)(2)(B).

21            5.       Foreign data privacy laws. Nothing in this Order is intended to prevent either

22 party from complying with the requirements of a foreign country’s data privacy laws, e.g., the

23 European Union’s General Data Protection Regulation (GDPR) (EU) 2016/679. The parties

24
                                                                              Davis Wright Tremaine LLP
     AGREEMENT REGARDING DISCOVERY OF                                                  L AW O FFICE S
25   ELECTRONICALLY STORED INFORMATION AND                                       920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
     ORDER (NO. 2:20-cv-00137) - 2                                          206.622.3150 main · 206.757.7700 fax
     4829-5836-3601V.5 0107297-000007
26
                   Case 2:20-cv-00137-RSL Document 66
                                                   67 Filed 03/25/21
                                                            03/26/21 Page 3 of 9




 1 agree to meet and confer before including custodians or data sources subject to such laws in any

 2 ESI or other discovery request.

 3 C.         ESI Discovery Procedures

 4            1.       On-site inspection of electronic media. Such an inspection shall not be required

 5 absent a demonstration by the requesting party of specific need and good cause or by agreement

 6 of the parties.

 7            2.       Search methodology. The parties shall timely confer to attempt to reach

 8 agreement on appropriate search terms and queries, file type and date restrictions, data sources

 9 (including custodians), and other appropriate computer- or technology-aided methodologies,

10 before any such effort is undertaken. The parties shall continue to cooperate in revising the

11 appropriateness of the search methodology.

12                     a.        Prior to running searches:

13                               i.     The producing party shall disclose the data sources (including

14 custodians), search terms and queries, any file type and date restrictions, and any other

15 methodology that it proposes to use to locate ESI likely to contain responsive and discoverable

16 information. The producing party may provide unique hit counts for each search query.

17                               ii.    The requesting party is entitled to, within 14 days of the

18 producing party’s disclosure, add no more than 10 search terms or queries to those disclosed by

19 the producing party absent a showing of good cause or agreement of the parties.

20                               iii.   The following provisions apply to search terms / queries of the

21 requesting party. Focused terms and queries should be employed; broad terms or queries, such

22 as product and company names, generally should be avoided. A conjunctive combination of

23 multiple words or phrases (e.g., “computer” and “system”) narrows the search and shall count

24
                                                                              Davis Wright Tremaine LLP
     AGREEMENT REGARDING DISCOVERY OF                                                  L AW O FFICE S
25   ELECTRONICALLY STORED INFORMATION AND                                       920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
     ORDER (NO. 2:20-cv-00137) - 3                                          206.622.3150 main · 206.757.7700 fax
     4829-5836-3601V.5 0107297-000007
26
                   Case 2:20-cv-00137-RSL Document 66
                                                   67 Filed 03/25/21
                                                            03/26/21 Page 4 of 9




 1 as a single search term. A disjunctive combination of multiple words or phrases (e.g.,

 2 “computer” or “system”) broadens the search, and thus each word or phrase shall count as a

 3 separate search term unless they are variants of the same word. The producing party may

 4 identify each search term or query returning overbroad results demonstrating the overbroad

 5 results and a counter proposal correcting the overbroad search or query. A search that returns

 6 more than 250 megabytes of data, excluding Microsoft PowerPoint files, audio files, and

 7 similarly large file types is presumed to be overbroad.

 8                     b.        After production: Within 21 days of the producing party notifying the

 9 receiving party that it has substantially completed the production of documents responsive to a

10 request, the responding party may request no more than 10 additional search terms or queries.

11 The immediately preceding section (Section C(2)(a)(iii)) applies.

12            3.       Format.

13                     a.        ESI will be produced to the requesting party with searchable text, in a

14 format to be decided between the parties. Acceptable formats include, but are not limited to,

15 native files, multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs

16 (only with load files for e-discovery software that includes metadata fields identifying natural

17 document breaks and also includes companion OCR and/or extracted text files), and searchable

18 PDF.

19                     b.        Unless otherwise agreed to by the parties, files that are not easily

20 converted to image format, such as spreadsheet, database, and drawing files, will be produced in

21 native format.

22                     c.        Each document image file shall be named with a unique number (Bates

23 Number). File names should not be more than twenty characters long or contain spaces. When a

24
                                                                               Davis Wright Tremaine LLP
     AGREEMENT REGARDING DISCOVERY OF                                                   L AW O FFICE S
25   ELECTRONICALLY STORED INFORMATION AND                                        920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     ORDER (NO. 2:20-cv-00137) - 4                                           206.622.3150 main · 206.757.7700 fax
     4829-5836-3601V.5 0107297-000007
26
                   Case 2:20-cv-00137-RSL Document 66
                                                   67 Filed 03/25/21
                                                            03/26/21 Page 5 of 9




 1 text-searchable image file is produced, the producing party must preserve the integrity of the

 2 underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where

 3 applicable, the revision history.

 4                     d.        If a document is more than one page, the unitization of the document and

 5 any attachments and/or affixed notes shall be maintained as they existed in the original

 6 document.

 7            4.       De-duplication. The parties may de-duplicate their ESI production across

 8 custodial and non-custodial data sources after disclosure to the requesting party, and the

 9 duplicate custodian information removed during the de-duplication process tracked in a

10 duplicate/other custodian field in the database load file.

11            5.       Email Threading. The parties may use analytics technology to identify email

12 threads and need only produce the unique most inclusive copy and related family members and

13 may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce

14 a less inclusive copy.

15            6.       Metadata fields. If the requesting party seeks metadata, the parties agree that

16 only the following metadata fields need be produced, and only to the extent it is reasonably

17 accessible and non-privileged: document type; custodian and duplicate custodians (or storage

18 location if no custodian); author/from; recipient/to, cc and bcc; title/subject; email subject; file

19 name; file size; file extension; original file path; date and time created, sent, modified and/or

20 received; and hash value. The list of metadata type is intended to be flexible and may be

21 changed by agreement of the parties, particularly in light of advances and changes in

22 technology, vendor, and business practices.

23

24
                                                                               Davis Wright Tremaine LLP
     AGREEMENT REGARDING DISCOVERY OF                                                   L AW O FFICE S
25   ELECTRONICALLY STORED INFORMATION AND                                        920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
     ORDER (NO. 2:20-cv-00137) - 5                                           206.622.3150 main · 206.757.7700 fax
     4829-5836-3601V.5 0107297-000007
26
                   Case 2:20-cv-00137-RSL Document 66
                                                   67 Filed 03/25/21
                                                            03/26/21 Page 6 of 9




 1 D.         Preservation of ESI

 2            The parties acknowledge that they have a common law obligation, as expressed in Fed.

 3 R. Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information

 4 in the party’s possession, custody, or control. With respect to preservation of ESI, the parties

 5 agree as follows:

 6            1.       Absent a showing of good cause by the requesting party, the parties shall not be

 7 required to modify the procedures used by them in the ordinary course of business to back-up

 8 and archive data; provided, however, that the parties shall preserve all discoverable ESI in their

 9 possession, custody, or control.

10            2.       The parties will supplement their disclosures in accordance with Fed. R. Civ. P.

11 26(e) with discoverable ESI responsive to a particular discovery request or mandatory

12 disclosure where that data is created after a disclosure or response is made (unless excluded

13 under Sections (D)(3) or (E)(1)-(2)).

14            3.       Absent a showing of good cause by the requesting party, the following categories

15 of ESI need not be preserved:

16                     a.        Deleted, slack, fragmented, or other data only accessible by forensics.

17                     b.        Random access memory (RAM), temporary files, or other ephemeral data
                                 that are difficult to preserve without disabling the operating system.
18
                       c.        On-line access data such as temporary internet files, history, cache,
19                               cookies, and the like.

20                     d.        Data in metadata fields that are frequently updated automatically, such as
                                 last-opened dates (see also Section (E)(5)).
21
                       e.        Back-up data that are duplicative of data that are more accessible
                                 elsewhere.
22
                       f.        Server, system or network logs.
23
                       g.        Data remaining from systems no longer in use that is unintelligible on the
24
                                                                                  Davis Wright Tremaine LLP
     AGREEMENT REGARDING DISCOVERY OF                                                      L AW O FFICE S
25   ELECTRONICALLY STORED INFORMATION AND                                           920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
     ORDER (NO. 2:20-cv-00137) - 6                                              206.622.3150 main · 206.757.7700 fax
     4829-5836-3601V.5 0107297-000007
26
                   Case 2:20-cv-00137-RSL Document 66
                                                   67 Filed 03/25/21
                                                            03/26/21 Page 7 of 9




 1                               systems in use.

 2                     h.        Electronic data (e.g., email, calendars, contact data, and notes) sent to or
                                 from mobile devices (e.g., iPhone, iPad, Android devices), provided that
 3                               a copy of all such electronic data is automatically saved in real time
                                 elsewhere (such as on a server, laptop, desktop computer, or “cloud”
 4                               storage).

 5 E.         Privilege

 6            1.       A producing party shall create a privilege log of all documents fully withheld

 7 from production on the basis of a privilege or protection, unless otherwise agreed or excepted

 8 by this Agreement and Order. Privilege logs shall include a unique identification number for

 9 each document and the basis for the claim (attorney-client privileged or work-product

10 protection). For ESI, the privilege log may be generated using available metadata, including

11 author/recipient or to/from/cc/bcc names; the subject matter or title; and date created. Should

12 the available metadata provide insufficient information for the purpose of evaluating the

13 privilege claim asserted, the producing party shall include such additional information as

14 required by the Federal Rules of Civil Procedure. Privilege logs will be produced to all other

15 parties no later than 60 days after delivering a production unless an earlier deadline is agreed to

16 by the parties.

17            2.       Redactions need not be logged so long as the basis for the redaction is clear on

18 the redacted document.

19            3.       With respect to privileged or work-product information generated after the filing

20 of the complaint, parties are not required to include any such information in privilege logs.

21            4.       Activities undertaken in compliance with the duty to preserve information are

22 protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

23            5.       Pursuant to Fed. R. Evid. 502(d), the production of any documents in this

24 proceeding shall not, for the purposes of this proceeding or any other federal or state
                                                                                   Davis Wright Tremaine LLP
     AGREEMENT REGARDING DISCOVERY OF                                                       L AW O FFICE S
25   ELECTRONICALLY STORED INFORMATION AND                                            920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
     ORDER (NO. 2:20-cv-00137) - 7                                               206.622.3150 main · 206.757.7700 fax
     4829-5836-3601V.5 0107297-000007
26
                 Case 2:20-cv-00137-RSL Document 66
                                                 67 Filed 03/25/21
                                                          03/26/21 Page 8 of 9




 1 proceeding, constitute a waiver by the producing party of any privilege applicable to those

 2 documents, including the attorney-client privilege, attorney work-product protection, or any

 3 other privilege or protection recognized by law. Information produced in discovery that is

 4 protected as privileged or work product shall be immediately returned to the producing party,

 5 and its production shall not constitute a waiver of such protection.

 6

 7 Dated this 25th day of March, 2021.

 8 DAVIS WRIGHT TREMAINE LLP                       FALLON MCKINLEY PLLC
   Attorneys for Plaintiff                         Attorneys for Defendants
 9
   By s/ Jaime Drozd Allen                         By s/ Dawna J. Campbell (per email)
10    Jaime Drozd Allen, WSBA #35742                  Dawna J. Campbell, WSBA # 27335
      Jennifer K. Chung, WSBA #51583                  Eden Esther Goldman, WSBA # 54131
11    920 Fifth Avenue, Suite 3300                    155 NE 100th Street, Suite 401
      Seattle, WA 98104-1610                          Seattle, WA 98125
12    Telephone: (206) 757-8039                       Telephone: (206) 682-7580
      Fax: (206) 757-7039                             Fax: (206) 682-3437
13    Email: jaimeallen@dwt.com                       Email: dcampbell@fallonmckinley.com
      Email: jenniferchung@dwt.com                    Email: egoldman@fallonmcckinley.com
14

15                                                 INSLEE BEST DOEZIE & RYDER
                                                   Attorneys for Defendants
16
                                                   By s/ Mark S. Leen (per email)
17                                                    Mark S. Leen, WSBA # 35934
                                                      Christopher W. Pirnke, WSBA # 44378
18                                                    10900 NE 4th Street
                                                      Skyline Tower, Suite 1500
19                                                    Bellevue, WA 98004
                                                      Telephone: (425) 455-1234
20                                                    Fax: (425) 635-7720
                                                      Email: mleen@insleebest.com
21                                                    Email: cpirnke@insleebest.com

22

23

24
                                                                            Davis Wright Tremaine LLP
     AGREEMENT REGARDING DISCOVERY OF                                                L AW O FFICE S
25   ELECTRONICALLY STORED INFORMATION AND                                     920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
     ORDER (NO. 2:20-cv-00137) - 8                                        206.622.3150 main · 206.757.7700 fax
     4829-5836-3601V.5 0107297-000007
26
                 Case 2:20-cv-00137-RSL Document 66
                                                 67 Filed 03/25/21
                                                          03/26/21 Page 9 of 9




 1                                              ORDER

 2            Based on the foregoing, IT IS SO ORDERED.

 3                             March 26, 2021
              DATED:
 4

 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                 Davis Wright Tremaine LLP
     AGREEMENT REGARDING DISCOVERY OF                                     L AW O FFICE S
25   ELECTRONICALLY STORED INFORMATION AND                          920 Fifth Avenue, Suite 3300
                                                                      Seattle, WA 98104-1610
     ORDER (NO. 2:20-cv-00137) - 9                             206.622.3150 main · 206.757.7700 fax
     4829-5836-3601V.5 0107297-000007
26
